DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 and 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 11 and 13 each recite “the socket has a depth, and the first portion has a thickness that is greater than the socket depth.”  There isn’t any support for this feature being attributed to the elected species.  The originally filed claim set includes that the claimed depth and thickness are about equal (claim 9).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 each recite “the retaining ring flange extends over spaced portions but not all of the open end of the socket” in Lines 6-7 and 5-6, respectively.  The specification at the time of filing does not provide support for the ring flange extending over spaced portions but not all of the open end of the socket in the elected embodiment as now claimed.  Appropriate correction required.
Claims 12 and 14 each recite “the bottom wall is orthogonal to both sidewalls, to define a rectangular groove shape.”  The specification at the time of filing does not provide support for the groove having a rectangular shape.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each recite “the retaining ring flange extends over spaced portions but not all of the open end of the socket” in Lines 6-7 and 5-6, respectively.  It is unclear what the spaced portions are in reference to relation to the socket.  Appropriate correction required.
Claims 12 and 14 each recite “the bottom wall is orthogonal to both sidewalls, to define a rectangular groove shape.”  It is unclear how sidewalls orthogonal to a bottom wall creates a rectangular shape (there isn’t a fourth wall to make a rectangle).  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor. Jr. (US Patent No. D611,789 S).
(Claim 1) Taylor, Jr. discloses a die holder capable of use with a wrench that has a body that defines a socket as recited in the preamble of the claim (Figs. 1-7).  The die holder includes a first portion having a shape and dimension to fit into the socket of the wrench, and having a first diameter (annotated Fig. 4).  A second portion that defines a die-receiving socket that has a shape and dimension to receive a die, the second portion having a second diameter that is greater than the first diameter (annotated Fig. 4).  A groove directly borders on one side by the first portion and directly borders on another side by the second portion (annotated Fig. 4),  The groove has a bottom wall with a diameter that is less than both the first and second diameters (annotated Fig. 4).  A width of the groove is greater than the thickness of the wrench flange thickness (annotated Fig. 4).  That is, the wrench is merely claimed as intended use.  In this instance, because the groove is wide enough to fit a flange of the wrench, the die holder reads upon the claimed intended use capability.  When the first portion is fit into the socket of the wrench the groove is capable of being aligned with the retaining ring flange, and the groove is also shaped and dimensioned such that it is capable of receiving the retaining ring flange when the retaining ring flange is in the second position.

    PNG
    media_image1.png
    660
    696
    media_image1.png
    Greyscale

(Claim 2) The die-receiving socket has a round shape (between flats as seen in Figures. 1 and 3).
(Claim 3) The second portion of the die holder further includes a set screw that is capable of being moved from a first position in which it is fully outside of the die-receiving socket and a second position in which it is located in part in the die-receiving socket (annotated Fig. 4 above and Figs. 6, 7).
(Claim 4) The die-receiving socket includes a plurality of faces (Figs. 1, 3, 6).
(Claim 5) The die-receiving socket includes a hexagonal shape (Figs. 1, 3, 6).
(Claim 7) The groove has a width that is 1/32" larger than the thickness of the retaining ring lateral flange (Fig. 4).  That is, the wrench is merely claimed as intended use.  In this instance, the groove width may be dimensioned as claimed relative to the flange of a wrench.  
(Claim 8) The first portion, the second portion, and the groove, are all parts of a unitary structure (Figs. 1-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Steinfels et al. (US Patent No. 10,279,410 B2).
(Claims 1, 6, 8 and 10) Steinfels. et al. (“Steinfels”) discloses a die holder capable of use with a wrench that has a body that defines a socket as recited in the preamble of the claim (Figs. 1-5).  The die holder (10, 12) includes a hexagonal first portion (16) having a shape and dimension to fit entirely into the socket of the wrench, and having a first diameter (Fig. 3).  A second portion (24, 26) that defines a die-receiving socket (28) that has a shape and dimension to receive a die (32), the second portion having a second diameter that is greater than the first diameter (Fig. 3).  A groove (54) directly borders on one side by the first portion and directly borders on another side by the second portion (Fig. 3),  The groove has a bottom wall with a diameter that is less than both the first and second diameters (Fig. 3).  A width of the groove is greater than the thickness of the wrench flange thickness (Fig. 3).  That is, the wrench is merely claimed as intended use.  In this instance, because the groove is wide enough to fit a flange of the wrench, the die holder reads upon the claimed intended use capability.  When the first portion is fit into the socket of the wrench the groove is capable of being aligned with the retaining ring flange, and the groove is also shaped and dimensioned such that it is capable of receiving the retaining ring flange when the retaining ring flange is in the second position.  Yet, Steinfels does not explicitly disclose the groove width being within the claimed range or of the claimed value.  Nevertheless, the groove width is a result-effective variable because it impacts its retaining capability of a component it interacts with - such as a flange.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the die holder disclosed in Steinfels with a groove width as claimed in order to optimize the holding capability/interaction between components.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 2) The die-receiving socket has a round shape (between flats as seen in Figures. 1 and 3).
(Claim 4) The die-receiving socket includes a plurality of faces (Figs. 1, 3).
(Claim 5) The die-receiving socket includes a hexagonal shape (Figs. 1, 3).
(Claim 7) The groove has a width that is 1/32" larger than the thickness of the retaining ring lateral flange (Fig. 3).  That is, the wrench is merely claimed as intended use.  In this instance, the groove width may be dimensioned as claimed relative to the flange of a wrench.
(Claim 9) The socket has a depth, and the first portion has a thickness that is about the same as the socket depth (Figs. 3-5).
(Claims 12 and 14) The groove (54) is defined by two parallel sidewalls and the bottom wall (Figs. 3-5).  The bottom wall is orthogonal to both sidewalls, to define a rectangular groove shape (Figs. 3-5).
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US Patent No. 3,715,168) in view of Taylor. Jr. (US Patent No. D611,789 S).
(Claims 1, 6, 8 and 10) Kuhn discloses a die holder capable of use with a wrench that has a body that defines a socket as recited in the preamble of the claim (Fig. 1).  The die holder includes a hexagonal first portion (16) having a shape and dimension to fit entirely into the socket of the wrench, and having a first diameter (Fig. 1).  A second portion (11) that defines a die-receiving socket (12) that has a shape and dimension to receive a die (13, 15), the second portion having a second diameter that is greater than the first diameter (Fig. 1).  Kuhn does not explicitly disclose a groove directly bordering the first portion and the second portion, respectively.
Taylor, Jr. discloses a die holder having a groove that directly borders on one side by the first portion and directly borders on another side by the second portion (annotated Fig. 4 above),  The groove has a bottom wall with a diameter that is less than both the first and second diameters (annotated Fig. 4).  A width of the groove is greater than the thickness of the wrench flange thickness (annotated Fig. 4).  That is, the wrench is merely claimed as intended use.  In this instance, because the groove is wide enough to fit a flange of the wrench, the die holder reads upon the claimed intended use capability.  When the first portion is fit into the socket of the wrench the groove is capable of being aligned with the retaining ring flange, and the groove is also shaped and dimensioned such that it is capable of receiving the retaining ring flange when the retaining ring flange is in the second position.  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the die holder disclosed in Kuhn with a groove directly bordering each of the first and second portions as taught by Taylor, Jr. in order to provide means for retaining the die holder relative to a wrench as claimed.
Yet, the modified Kuhn reference does not explicitly disclose the groove width being within the claimed range or of the claimed value.  Nevertheless, the groove width is a result-effective variable because it impacts its retaining capability of a component it interacts with - such as a flange.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the die holder disclosed in Kuhn with a groove width as claimed in order to optimize the holding capability/interaction between components.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 2) The die-receiving socket has a round shape (Kuhn 12; Fig. 1).
(Claim 3) The second portion of the die holder further includes a set screw (Kuhn 14) that is capable of being moved from a first position in which it is fully outside of the die-receiving socket and a second position in which it is located in part in the die-receiving socket (Kuhn Fig. 1).
(Claims 4 and 5) The socket in Kuhn is not explicitly disclosed as being hexagonal.
Taylor, Jr. discloses a socket including a plurality of faces of a hexagonal shape (Figs. 1, 3).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the die holder disclosed in Kuhn with a hexagonal shaped socket as taught by Taylor, Jr. in order to interact with hexagonal inserts and drive said inserts.
 (Claim 7) The groove has a width that is 1/32" larger than the thickness of the retaining ring lateral flange (Taylor, Jr. Fig. 4).  That is, the wrench is merely claimed as intended use.  In this instance, the groove width may be dimensioned as claimed relative to the flange of a wrench.
(Claim 9) The socket has a depth, and the first portion has a thickness that is about the same as the socket depth (Kuhn Fig. 1).
Claims 1-3, 6-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US Patent No. 3,715,168) in view of Fox (US Patent No. 2,145,762).
(Claims 1, 8 and 10) Kuhn discloses a die holder capable of use with a wrench that has a body that defines a socket as recited in the preamble of the claim (Fig. 1).  The die holder includes a hexagonal first portion (16) having a shape and dimension to fit entirely into the socket of the wrench, and having a first diameter (Fig. 1).  A second portion (11) that defines a die-receiving socket (12) that has a shape and dimension to receive a die (13, 15), the second portion having a second diameter that is greater than the first diameter (Fig. 1).  Kuhn does not explicitly disclose a groove directly bordering the first portion and the second portion, respectively.
Fox discloses a die holder (14) having a groove that directly borders on one side by the first portion and directly borders on another side by the second portion (Fig. 2),  The groove has a bottom wall with a diameter that is less than both a first diameter of a first portion and a second diameter of a second portion (Fig. 2).  A width of the groove is (at least capable of being) greater than a thickness of a wrench flange thickness (Figs. 1, 2).  That is, the wrench is merely claimed as intended use.  In this instance, because the groove is wide enough to fit a flange of the wrench, the die holder reads upon the claimed intended use capability.  When the first portion is fit into the socket of the wrench the groove is capable of being aligned with the retaining ring flange, and the groove is also shaped and dimensioned such that it is capable of receiving the retaining ring flange when the retaining ring flange is in the second position.  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the die holder disclosed in Kuhn with a groove directly bordering each of the first and second portions as taught by Fox in order to provide means for retaining the die holder relative to a wrench as claimed.
(Claim 2) The die-receiving socket has a round shape (Kuhn 12; Fig. 1).
(Claim 3) The second portion of the die holder further includes a set screw (Kuhn 14) that is capable of being moved from a first position in which it is fully outside of the die-receiving socket and a second position in which it is located in part in the die-receiving socket (Kuhn Fig. 1).
(Claim 6) Yet, the modified Kuhn reference does not explicitly disclose the groove width being within the claimed range or of the claimed value.  Nevertheless, the groove width is a result-effective variable because it impacts its retaining capability of a component it interacts with - such as a flange.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the die holder disclosed in Kuhn with a groove width as claimed in order to optimize the holding capability/interaction between components.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 7) The groove has a width that is 1/32" larger than the thickness of the retaining ring lateral flange (Fox Fig. 2).  That is, the wrench is merely claimed as intended use.  In this instance, the groove width may be dimensioned as claimed relative to the flange of a wrench.
(Claim 9) The socket has a depth, and the first portion has a thickness that is about the same as the socket depth (Kuhn Fig. 1).
(Claims 12 and 14) The groove is defined by two parallel sidewalls and the bottom wall (Fig. 2).  The bottom wall is orthogonal to both sidewalls, to define a rectangular groove shape (Fig. 2).
Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive.  Applicant contends that the Steinfels reference is not prior art because the priority date of said reference is not earlier than the earliest priority date of the present application.  Turning to the Kuhn reference, Applicant argues that one of ordinary skill would not be motivated to modify the holder disclosed therein due to the detent ball retention mechanism already present therein.  Additionally, Applicant argues against the age of the reference.  With regard to the Taylor reference, Applicant states that the groove therein is not used for engagement with a wrench or that it would not work very well with a wrench as claimed.  Examiner disagrees.
Applicant elected the embodiment shown in Figures 103A-103E.  This application is a continuation-in-part (CIP).  The elected embodiment does not have support back to the earliest priority date.  In fact, the priority date for the elected embodiment is the filing date of the CIP, which is June 14, 2019.  As such, the Steinfels reference is prior art.
The mere presence of the detent mechanism is not a teaching away from an added benefit of a retention arrangement that increases utility of the holder.  That is, the retention detent and the groove can co-exist.  The groove and detent may exist for forming a stronger connection between the holder and a wrench.  Additionally, the groove may exist for attachment to a wrench as claimed and the detent to a different wrench, thereby increasing flexibility of the holder.  As such, one of ordinary skill would find motivation to modify Kuhn.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124 (CCPA 1977).  Moreover, the prior art of record shows holders with grooves as claimed.
In response to applicant's argument that the Taylor reference groove is not used for engagement with a wrench and that it would not work very well with a wrench as claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722